Ethridge, J.,
delivered the opinion of the court.
The appellant leased a building from one E. L. Edwards in which the appellee was doing business, under a lease expiring April 21,1921, which lease of the appellee contained the following clause:
“Both the party of the first part and the party of the second part shall notify the other party within sixty days of the termination of the lease if for any reason it cannot be renewed for one or more years.”
The appellant’s lease was made to begin on April 1, 1921, the time that the appellee’s lease ended, but the ap-pellee contended that the above-quoted clause gave him an option of renewing the lease which he claimed to have exercised on January 27, 1921, in a letter to the said E. L. Edwards. The facts involved in the controversy with reference to the lease between Edwards and the appellee were as follows: In December, 1920', the appellee wrote Edwards a letter, stating that he did not see his way clear to pay rent at one hundred dollars per month for a longer term than the present lease, and that on account of conditions then existing he would have to close his business, unless he could curtail expenses approximately fifty per cent. Edwards replied that he did not see his way clear to reducing the rent, but stated in his letter to Shelton that Shelton had the lease option on the premises, and that he could not make any arrangements until he notified him whether he would exercise the option or not. Subsequent to this letter, to-wit, on January 5, 1921, Edwards wrote Shelton the following letter:
“You will take notice that at the expiration of your lease of the building occupied by you in the town of Bel-zoni, to-wit, the house on lot 70 of the Briley addition to the town of Belzoni, expiring on the 1st day of April, 1921, I will terminate the said lease, and have leased the said property to another party to take effect upon that date. You will please deliver the said property at the date of expiration.”
*905Which letter was given, to the agent of Shelton at the leased premises, and a copy mailed to Shelton at his post-office address at Greenville, Miss. This letter was not replied to, but on the 27th of January, 1921, Shelton wrote Edwards the following letter:
“This is to advise you that we desire to exercise our option to renew for one year from April 1, 1921, our lease of the garage now occupied by us in Belzoni, said lease having been on April 1, 1919, for a term of two years.
“In your letter of December 20,1920, you advised us that we have sixty days before the expiration of the lease to notify you whether or not we desire to renew the lease at the same price, and that you cannot do anything until we serve notice as to whether or not we desire to renew the lease:
“This notice is being given as our desire to renew the lease for one year, so that you may be advised, in accordance with the contract and your letter above mentioned, that we now exercise our option to renew for one year said lease upon the terms of the original lease.”
To which letter Edwards replied as follows:
“In reply to your letter of recent date, handed me by Mr. Bradley on the day before yesterday, which is not dated, I would respectfully refer you to my notice to you of the 5th day of January, in which I gave you notice that I would require the surrender of my building in the town of Belzoni on April 1, 1921.
“I respectfully call your attention to the contract, and urge that it is not an option to renew the contract, but parties to it agree therein to observe the courtesy of notice should there be a reason for not renewing it. I notified you by posting a notice to you in the mail on. the 5th day of January, also I handed a notice to Mr. Bradley, your agent here, and I repeat the notice by this letter, that I cannot renew your lease upon the building because I have consummated a lease to other parties.
*906“Hoping- that this will be satisfactory to you, and that you will vacate the building upon the 1st day of April, 1921, as that is the date of the expiration of your lease.
“I register you this letter, and deliver a copy of same to Mr. Howard Bradley, your agent here.”
To which Shelton replied, reiterating his determination to exercise the option, and that he was not going to surrender. Edwards leased the property in question to the appellant, Smith, on the 5th day of January, 1921, the term to begin on April 1,1921, and run until the 1st of January, 1922. On April 1, 1921, Shelton refused to vacate, and Smith brought a proceeding before a justice of the peace for the possession of the property. There was a judgment in the justice court for Smith, and an appeal by Shelton to the circuit court, where the case was submitted on agreement to the circuit judge without a jury, who found for Shelton, denying to Smith the right to recover rents, Shelton having vacated the premises on the 5th of July, 1921, and having tendered to Edwards by check the rent of one hundred dollars for each month from April 1, 1921, to July 1, 1921, which had been refused by Edwards. The plaintiff contended for double rent for this period of holding over by Shelton.
We have carefully considered the contracts and the correspondence in reference thereto, and in our opinion Shelton had no option to continue the lease beyond the expiration of his term. Under the clause above quoted from the contract, either party must notify the other sixty days before the expiration of the term if they did not expect to continue the lease. However, Edwards notified Shelton prior to that time that he had leased the property to the appellant, Smith. This notice was reiterated on January 27, 1921, as shown by the letter set out above. Edwards had the same right under this contract that Shelton had, and either was at liberty to terminate the contract at any time prior to sixty days from the expiration thereof. This being true, and the appellee holding over after notice to vacate, he became liable to double rent. Stollenwerch v. *907Eure, 119 Miss. 854, 81 So. 594 ; Pinnix v. Jones (Miss), 90 So. 481.
The judgment of the court below will therefore be reversed, and judgment entered here for the appellant Smith, for two hundred dollars per month from April 1, 1921, to July 1, 1921.

Reversed and rendered.